UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4678



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARION WAYNE JORDAN,

                                              Defendant - Appellant.



                              No. 03-4697



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID MICHAEL JORDAN,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-02-82)


Submitted:   March 23, 2005                 Decided:   April 13, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE          HARRISON,
Greensboro, North Carolina; James P. Rogers, III,        Danville,
Virginia, for Appellants. John Brownlee, United States   Attorney,
Anthony P. Giorno, Assistant United States Attorney,      Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Following a jury trial, Marion Wayne Jordan and David

Michael   Jordan   were     convicted    of    conspiracy    to   possess   and

possession of 100 or more marijuana plants with the intent to

manufacture, distribute, or dispense marijuana, in violation of 21

U.S.C. § 841(a)(1) (2000).         They appeal their convictions, arguing

that the district court erred in admitting into evidence an audio

tape recording of a conversation between David Michael Jordan and

Barry Corns, a deceased co-conspirator,* and a video tape recording

of a conversation between Marion Wayne Jordan and Corns.

           Both tapes were made after the government seized all the

marijuana plants and Corns agreed to cooperate with the government.

The district court found that the tapes were admissible both as co-

conspirator statements made in furtherance of a conspiracy, Fed. R.

Evid. 801(d)(2)(E), and also as statements against penal interest,

Fed. R. Evid. 804(b)(3).       See United States v. Neal, 78 F.3d 901,

904-05 (4th Cir. 1996); United States v. Bumpass, 60 F.3d 1099,

1102 (4th Cir. 1995).        Following the trial, the district court

revisited the issue and confirmed its ruling that the tapes were

admissible.   Also, the court ruled that, even if the tapes were

erroneously admitted into evidence, any error was harmless, given

that Michael’s statements in which he admitted his involvement with

the   marijuana    plants    and     Wayne’s    statements    admitting     his


      *
       Corns died in an unrelated farming accident.

                                     - 3 -
involvement with the plants, as corroborated by exhibits and

testimony by police witnesses, clearly proved each Defendant’s

guilt beyond a reasonable doubt.       See Lilly v. Virginia, 527 U.S.

116, 140 (1999) (providing standard); United States v. Weaver, 282

F.3d 302, 313 (4th Cir. 2002) (“Evidentiary rulings are subject to

review for harmless error.”). The Jordans challenge this ruling on

appeal,   and    argue   that   the   statements   on   the   tapes   were

inadmissible hearsay and that they were denied their right of

confrontation of witnesses against them.

           We have reviewed the briefs and joint appendix and find

no reversible error in the admission of the tapes. Accordingly, we

affirm the convictions for the reasons stated by the district

court.    See United States v. Jordan, No. CR-02-82 (W.D. Va. Aug.

15, 2003).      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 4 -